Citation Nr: 0617692	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine claimed as secondary to a 
service-connected disability of the soft tissue at T8-T10.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




REMAND

The veteran served on active duty from June 1973 to December 
1978.

As an initial matter, the Board notes that the April 2004 
remand instructed the RO to ask a VA examiner to examine the 
veteran's spine after conducting a thorough review of the 
claims folder.  The remand requested that the examiner 
provide an opinion as to whether there was any causal 
relationship between the veteran's degenerative disc disease 
of the lumbar spine and his service-connected soft tissue 
injury of T8-T10 or any injury or condition incurred in 
service including whether the service-connected thoracic 
spine soft tissue injury caused additional disability of the 
lumbar spine.  The remand further instructed the examiner to 
specifically address opinions expressed in examination 
reports dated in September and November 2003.  The subsequent 
VA Spine examination report, dated in October 2004, does not 
show that the examiner reviewed the claims folder.  The 
examiner also suggested that the service connected disability 
did not cause additional injury to the lumbar spine because 
he could find no disability of the thoracic spine, but then 
also noted that x-rays showed arthritic changes of the 
thoracic spine.  Finally, the examiner did not comment 
specifically on opinions expressed in the September 2003 and 
November 2003 VA examination reports.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  VA's 
fulfillment of the statutory duty to assist also requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  For that 
reason, the RO must schedule the veteran for a VA orthopedic 
examination, to determine the nature and etiology of his low 
back condition.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
(i.e. at least 50 percent probability or 
more) that the service connected tissue 
injury of T8-T10 has either caused his 
lumbar spine disability or, if not a 
direct cause, whether it is aggravating 
the lumbar spine disability.  The examiner 
should specifically address the opinions 
reached in the September and November 2003 
examination reports, which have been 
tabbed on the left side of the claims 
folder.  The examiner should make a 
statement of agreement or disagreement for 
each opinion and provide a rationale for 
his or her opinion. The veteran's claims 
folder must be made available to the 
medical examiner, and the examiner should 
provide a rationale for the opinion 
rendered.  The examiner should make a 
specific notation that the claims folder 
has been reviewed.  Any report(s) 
resulting from the examination, including 
physician's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

2.  The RO should then readjudicate the 
veteran's claim for secondary service 
connection on the merits.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






